Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed after-final amendment filed on March 17, 2021 has been entered. 
Allowable Subject Matter
Claims 1, 3, 5,7,9,11,13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1 Fujima and Aoyama are the nearest prior art but they do not teach nor fairly suggest further in combination that the first row width P1 and the width of the second cell row satisfy the relationship of Equation (2):
 2 ≤ 100 – (P2/P1 × 100) ≤ 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAFIZ M. AAMIR
Examiner
Art Unit 1773

/LUCAS A STELLING/Primary Examiner, Art Unit 1773